                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

ROBBIE EMERY BURKE, as Special       )
Administratrix of the Estate of BILLY)
WOODS, Deceased                      )
                                     )
                      Plaintiff,     )
                                     )
v.                                   ) Case No.: CIV-18-108-RAW
                                     )
MUSKOGEE COUNTY COUNCIL OF           )
YOUTH SERVICES (“MCCOYS”), a         )
Domestic Not-For-Profit Corporation; )
BOARD OF COUNTY COMMISSIONERS )
OF MUSKOGEE COUNTY,                  )
OKLAHOMA; JERROD LANG;               )
BRANDON MILLER; ANGELA MILLER; )
MARIETTA WINKLE; and STEVEN          )
BUCK,
                                     )
                      Defendants.    )


              STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to the terms of a settlement agreement reached between the Plaintiff

and the Defendants Muskogee County Council of Youth Services, Jerrod Lang,

Brandon Miller, Angela Miller and Marietta Winkle, the parties to this action do

hereby jointly stipulate to the dismissal with prejudice of all claims asserted by the

Plaintiff against the Defendants Muskogee County Council of Youth Services, Jerrod

Lang, Brandon Miller, Angela Miller and Marietta Winkle.         This Stipulation of

Dismissal With Prejudice does not dismiss any claims asserted by the Plaintiff

against the Board of County Commissioners of Muskogee County.
       This Joint Stipulation of Dismissal with Prejudice is filed pursuant to Rule

41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, and is signed by all parties who

have appeared in this action.

                                               Respectfully Submitted,

                                               PIERCE COUCH HENDRICKSON
                                                BAYSINGER & GREEN, L.L.P.


                                               s/Randall J. Wood
                                               Robert S. Lafferrandre, OBA #11897
                                               Randall J. Wood, OBA #10531
                                               Carson S. Smith, OBA #22303
                                               1109 N. Francis Ave.
                                               Oklahoma City, Okla. 73106
                                               Telephone: (405) 235-1611
                                               Facsimile: (405) 235-2904
                                               rlafferrandre@piercecouch.com
                                               rwood@piercecouch.com
                                               csmith@piercecouch.com
                                               Attorneys for Defendant
                                               Muskogee County Council of Youth
                                               Services, a nonprofit organization

                                               s/Daniel E. Smolen
                                               Daniel E. Smolen, OBA #19943
                                               Robert M. Blakemore, OBA #18656
                                               Bryon D. Helm, OBA #33003
                                               SMOLEN & ROYTMAN, PLLC
                                               701 S. Cincinnati Ave.
                                               Tulsa, Okla. 74119
                                               danielsmolen@ssrok.com
                                               bobblakemore@ssrok.com
                                               bryonhelm@ssrok.com
                                               Attorneys for Plaintiff




                                           2
    s/Andy A. Artus
    Andy A. Artus, OBA #16169
    Jamison C. Whitson, OBA #18490
    Taylor M. Riley, OBA #33291
    COLLINS, ZORN & WAGNER, P.C.
    429 N.E. 50th St., 2nd Fl.
    Oklahoma City, Okla. 73105
    aaa@czwlaw.com
    jcw@czwlaw.com
    tmr@czwlaw.com
    Attorneys for Defendant
    Board of Commissioner of
    Muskogee County



    s/James L. Gibbs
    James L. Gibbs, OBA #15689
    Seth D. Coldiron, OBA #20041
    GOOLSBY PROCTOR HEEFNER & GIBBS,
    P.C.
    701 N. Broadway Ave., Ste. 400
    Oklahoma City, Okla. 73102
    jgibbs@gphglaw.com
    scoldiron@gphglaw.com
    Attorneys for Defendants
    Brandon Miller, Angela Miller &
    Marietta Winkle




    s/Thomas A. LeBlanc
    Thomas A. LeBlanc, OBA #14768
    Jessica L. Foutch, OBA #31851
    BEST & SHARP
    Williams Center Tower I
    1 W. 3rd St., Ste. 900
    Tulsa, Okla. 74103
    tleblanc@bestsharp.com
    jfoutch@bestsharp.com
    Attorneys for Defendant
    Jerrod Lang



3
                           CERTIFICATE OF SERVICE

        I hereby certify that on this 20th day of August 2019, I electronically
transmitted the attached document to the Clerk of Court using the ECF System for
filing. Based on the records currently on file, the Clerk of Court will transmit a Notice
of Electronic Filing to the following ECF Registrants:

Daniel E. Smolen
Robert M. Blakemore
Bryon D. Helm
danielsmolen@ssrok.com
bobblakemore@ssrok.com
bryonhelm@ssrok.com
Attorneys for Plaintiff

Andy A. Artus
Taylor M. Riley
aaa@czwlaw.com
tmr@czwlaw.com
Attorneys for Defendant,
Board of County Commissioners
of Muskogee County, Oklahoma

James L. Gibbs, II
Seth D. Coldiron
jgibbs@gphglaw.com
scoldiron@gphglaw.com
Attorney for Defendants Brandon Miller, Angela Miller
and Marietta Winkle


Thomas A. Leblanc
Jessica L. Foutch
tleblanc@bestsharp.com
jfoutch@bestsharp.com
Attorneys for Defendant Lang



                                                      s/ Randall J. Wood
                                                      Randall J. Wood




                                           4
